Citation Nr: 0018108	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-36 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a condition of the 
feet.

2.  Entitlement to service connection for a sinus condition.

3.  Whether new and material evidence sufficient to reopen 
the appellant's claim for service connection for a breast 
condition has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1976 to 
November 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1993 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at hearings held at the RO on July 28, 
1992, and June 16, 1993.  Transcripts of those hearings have 
been associated with the record on appeal.

This case was before the Board previously in July 1997, when 
it was remanded to obtain additional VA medical records.  The 
requested development has been completed.

The issues of reopening a claim of entitlement to service 
connection for dysfunctional uterine bleeding with bilateral 
ovarian cyst and for a mental health disorder, discussed by 
the appellant in her March 1998 statement, are referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
current disability of the feet.

2.  The appellant has been diagnosed with chronic sinusitis.

3.  The appellant has presented no medical evidence of a 
nexus between a sinus condition, including sinusitis, and any 
disease or injury in her active military service.

4.  In an October 1989 rating decision, the RO denied service 
connection for fibrocystic breast disease.  The appellant was 
notified of this decision in October 1989 and did not perfect 
an appeal.

5.  Since October 1989, the following evidence has been 
received:  (1) the appellant's contentions; (2) VA medical 
records of treatment from October 1987 to February 1998; 
(3) testimony at hearings in July 1992 and June 1993; (4) 
service personnel records; (5) private medical records 
showing treatment from May 1983 to November 1986; (6) a June 
1993 statement of the appellant's spouse; (7) a May 1994 
statement of the appellant's mother; and (8) a March 1998 
decision of the Social Security Administration.

6.  The evidence received since October 1989 is cumulative or 
not competent or relevant to the underlying issue.


CONCLUSIONS OF LAW

1.  The claims of service connection for a condition of the 
feet and a sinus condition are not well grounded, and there 
is no further statutory duty to assist the appellant in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The October 1989 RO rating decision that denied service 
connection for fibrocystic breast disease is final.  
38 U.S.C.A. § 7105(b), (d) (West 1991); 38 C.F.R. § 3.160(d) 
(1999).

3.  New and material evidence has not been received, and the 
appellant's claim for service connection for a breast 
condition is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the appellant's December 1975 enlistment examination, the 
examiner noted that the appellant's breasts were within 
normal limits.  The examiner noted also that the appellant 
had slight hallux valgus.  The appellant's examination was 
otherwise normal.

Private medical records from Southeastern Health Services 
indicate that from February 1986 to November 1986 the 
appellant was treated for bilateral bunions and ultimately 
underwent a bunionectomy.  In September 1986 the examiner 
noted that the appellant had bilateral bunions with hallux 
valgus.  

In August 1986 the appellant reported a four-year history of 
fairly constant hoarseness.  The examiner noted that it was 
probably due to allergic rhinitis and cigarette smoking.

In October 1986 it was indicated that the appellant's past 
medical history included a breast biopsy.

In April 1988 the appellant was treated as a VA outpatient.  
The examiner noted that the appellant had a long history of 
allergic nasal disease.  The appellant indicated that she had 
a history of sinusitis.  The examiner noted a long history of 
sinus disease.  The appellant reported also that she had 
undergone a breast biopsy in 1977.

In June 1989 the appellant was treated as a VA outpatient.  
She was noted to be status post breast biopsy.

The appellant was treated at a VA hospital from June 1989 to 
August 1989.  She reported a prior medical history of a 
breast biopsy in 1977.

At a September 1989 VA gynecologic examination, the appellant 
reported that she underwent a left breast biopsy in 1977, 
which showed fibrocystic disease.  The examiner noted 
fibrosis and nodularities on the appellant's breasts 
bilaterally.  There were no visible lesions or discharge.  
The examiner diagnosed fibrocystic breast disease.

In October 1989, the National Personnel Records Center 
(NPRC), in response to a request from the RO, verified the 
appellant's service and provided a copy of the appellant's 
entrance examination and a Form DA-2496, Disposition Form.  
The Form DA 2496, dated in November 1979, indicated that, 
because the appellant was the dependent of a service member, 
the appellant's service medical records needed to be routed 
to the 31st Medical Detachment and that the appellant should 
hand carry her records to that location.

In an October 1989 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
fibrocystic breast disease.  Her December 1975 induction 
examination, the report of a September 1989 VA gynecologic 
examination, the report of a VA hospitalization from June 
1989 to August 1989, and the report of a September 1989 VA 
neuropsychiatric examination were of record.  An October 27, 
1989 letter, from the RO, informed the appellant that the 
evidence did not establish service connection for fibrocystic 
breast disease.  She filed a notice of disagreement in 
January 1990.  A statement of the case was mailed to her on 
February 12, 1990, explaining that the evidence did not show 
that fibrocystic breast disease was incurred in or aggravated 
by military service.  She did not file a substantive appeal.

In October 1990 the appellant was treated as a VA outpatient.  
She reported no breast problems.

In January 1991 the appellant was treated as a VA outpatient.  
She reported no breast problems.  Examination of her breasts 
revealed no masses.  The examiner noted that the appellant's 
breasts were normal.

In June 1992 the appellant was treated as a VA outpatient.  
No breast lumps or masses were noted.  The appellant reported 
having had bilateral white nipple discharge since the 
delivery of her daughter ten years previously.  The examiner 
noted that the appellant had a normal breast examination.

At the July 1992 hearing, the appellant testified that she 
developed severe headaches and swollen nasal passages in 
about May 1976 after beginning advanced individual training 
at Fort Rucker, Alabama.  She stated that those symptoms 
lasted through fall 1976.  She stated that she had similar 
problems again in 1977 and 1978.  She stated that she was 
treated for these problems at a military medical facility.  
She stated that the symptoms ended in 1978 when she went to 
Germany.  She stated that, post service, in 1980 she returned 
to the United States in Ohio.  She explained that her 
symptoms of headaches and swollen nasal passages did not 
return until she moved to Atlanta, Georgia.  She stated that 
her problems had continued since then and included 
hoarseness.  She stated that she had moved to Atlanta in 
October 1980.

The appellant stated also that when she was stationed at Fort 
Rucker, she had pain in her left breast.  She stated that on 
examination lumps were discovered on her breast.  She stated 
that she underwent surgery to remove the lumps from her 
breast.  She stated that she had no further surgery on her 
breast but that she had continued to receive check-ups.

The appellant stated that she was treated at a VA hospital 
and by a Dr. Rabinowicz from October 1980 to July 1981, 
during a pregnancy.  She stated that, during that period, she 
was also treated at DC General Hospital in Washington, D.C.  
She indicated that she was not treated for her sinus problems 
or her breast condition during that time.

In January 1993 the appellant was treated as a VA outpatient.  
No breast masses were noted.  The appellant reported having 
noticed no lumps or nipple discharge by self-examination.  
The examiner noted that the appellant had a normal breast 
examination.

In a June 1993 statement, the appellant's spouse stated that 
he had married the appellant in 1976.  He stated that in 1977 
she developed pain in her left breast that led to surgery to 
remove a mass from the breast.  He stated that the appellant 
also had foot pain as a result of wearing military boots.  He 
stated that she had developed bunions on both feet.  He 
stated that the bunions were surgically removed in October 
1985.

At the June 1993 hearing, the appellant testified that, after 
approximately one year in service, her feet became painful.  
She stated that her feet hurt on the sides in the areas where 
her toes connected to the rest of the foot.  She stated that 
she did not recall receiving medical treatment for her feet 
in service.  She stated that she also had occasional swelling 
in her feet, which was relieved by soaking and elevating her 
feet.  She stated that, at her separation examination, she 
was diagnosed with bunions on her feet and informed that the 
configuration of her feet had changed.  She stated that she 
had surgery in approximately 1985 or 1986 at Crawford Long 
Hospital.  She stated that the surgery was to remove the 
bunions from her feet.

She testified again that problems with her sinuses began when 
she was stationed at Fort Rucker, and the problems included 
congestion, hoarseness, and severe headaches.  She stated 
that she was diagnosed with sinusitis.  She stated that 
medications were prescribed and that, eventually, an inhaler 
was prescribed.  She stated that she was not able to recall 
the names of the medications.  She added that an x-ray 
examination was not conducted but that it was obvious that 
she was congested and had laryngitis.  She stated that she 
reported her history of sinusitis at her separation 
examination.  She stated that her problems with sinusitis 
have continued throughout service and thereafter.  She stated 
that she avoided taking medication but that during seasonal 
changes her symptoms required medication.  She stated that 
post service, in approximately late 1980 or early 1981, she 
was treated at a VA facility in Georgia.  She stated that she 
was unable to recall what she was treated for but she thought 
that it possibly could have been for her sinuses.

The appellant stated that her breast disorder began in 1977 
at Fort Rucker when she noticed a lump in her left breast.  
She stated that a biopsy was conducted and several benign 
cysts were removed.  She stated that she did not have any 
real problems after that with her breasts.

In August 1993 the NPRC provided copies of the appellant's 
service personnel records and noted that all available 
service medical records had been provided to the RO in 
October 1989.

In a May 1994 statement, the appellant's mother stated that 
she recalled that the appellant underwent a breast biopsy in 
Alabama.  She stated that she had visited the appellant and 
her husband several times when they were living in 
Enterprise, Alabama.  She stated that she was unable to 
recall the date of that surgery.

The appellant was treated as a VA outpatient in May 1994.  
The examiner noted that the appellant had undergone a breast 
biopsy in 1977.

The appellant was treated as a VA outpatient in July 1994 for 
chronic sinusitis.

The appellant was treated as a VA outpatient in February 
1995.  The examiner noted a prior medical history of 
sinusitis.

A March 1998 decision of the Social Security Administration 
indicates that the appellant was determined to be 
"disabled" due to lumbar and cervical spine pain, residual 
impairment cervical and lumbar spine injuries, Type II 
diabetes, severe major depression, asthma, hypertension, and 
gastroesophageal reflux disease.  


II.  Legal Analysis

A.  Condition of the feet and sinus condition

The RO requested the appellant's service medical records from 
the National Personnel Records Center (NPRC).  The NPRC 
provided an enlistment examination and indicated that no 
other medical records were available.  In cases where a 
veteran's service medical records are unavailable through no 
fault of the claimant, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit of the doubt doctrine under 38 U.S.C.A. § 
5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The absence of some of the appellant's service medical 
records does not, in and of itself, render the appellant's 
claim untenable.  Rather, her claim can be substantiated by 
collateral evidence, such as post service medical records, 
lay statements, and testimony.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); see also Brewer v. West, 11 Vet. App. 228, 231 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet. App. 19, 21 (1993)).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
In this instance, the record does not indicate the current 
presence of a condition of the feet.  Based on the evidence 
in the record, the appellant was last treated for a foot 
disorder in November 1986.  Mere contentions by the veteran, 
without supporting evidence of a current disability, do not 
constitute a well-grounded claim.  Rabideau, 2 Vet. App. at 
144; King v. Brown, 5 Vet. App. 19 (1993).

Furthermore, competent medical evidence establishing a nexus, 
or link, between the conditions treated or diagnosed after 
service and those noted in service is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  The 
appellant was treated most recently for sinusitis in July 
1994.  There is no competent medical evidence linking any 
sinus condition or her claimed condition of the feet to any 
disease or injury in service.  Nor is there any evidence that 
the appellant's hallux valgus, noted on her entrance 
examination, was aggravated by service.

The appellant testified in June 1993 that, at her separation 
examination, she was diagnosed with bunions and told that her 
feet had changed.  Although the original statement was 
reportedly made by a doctor, the present statement is the 
appellant's assertion and, as such, is insufficient to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) ("[T]he connection between what a physician 
said and a layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.").

Although VA medical records indicate that in April 1988 the 
appellant was noted to have a long history of allergic nasal 
disease and a long history of sinus disease, mere 
transcription of lay history is not "competent medical 
evidence."  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Further, even this evidence does not necessarily relate a 
sinus condition to the appellant's period of service because 
it provides no specific temporal reference.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render her 
claims of service connection for a condition of the feet or a 
sinus condition well grounded.  Caluza, 7 Vet. App. 498.  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of current disabilities or a relationship 
between those disabilities and her service.  Espiritu, 2 Vet. 
App. 492.  The Board understands that the appellant believes 
that her sinusitis and alleged condition of the feet are 
causally related to service; however, she lacks the medical 
expertise to enter an opinion regarding a causal relationship 
between these disabilities and any claimed in-service onset 
or aggravation.  See id. at 494-95.  Her assertions of 
medical causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, VA has no further 
duty to assist her in developing facts pertinent to his 
claim, including no duty to provide her with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 
Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood, 1 Vet. App. 190 (1991) (VA's "duty" is just what it 
states, a duty to assist, not a duty to prove a claim).  
Nothing in the record suggests the existence of evidence that 
might render plausible the claims that are not currently well 
grounded.  Although the appellant was granted entitlement to 
Social Security disability benefits in March 1998, the basis 
for that grant did not include a condition of the feet or a 
sinus condition.

Further, the RO has complied with the Board's July 1997 
Remand by obtaining medical records from the Decatur, 
Georgia, VA Medical Center for treatment of the appellant 
since 1980.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board must deny the appellant's claims for 
service connection for a condition of the feet and a sinus 
condition as not well grounded.


B.  Breast condition

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1999).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b), (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

In an October 1989 decision, the RO denied the appellant's 
claim of entitlement to service connection for fibrocystic 
breast disease.  An October 27, 1989 letter advised the 
appellant of that decision and of appellate rights and 
procedures.  She filed a notice of disagreement in January 
1990, which was within a year of having been notified of the 
adverse determination.  A statement of the case was mailed to 
her on February 12, 1990.  However, an appeal is not 
perfected until a timely and adequate substantive appeal is 
submitted.  38 C.F.R. §§ 20.200, 20.202 (1999).  The 
appellant had the remainder of the one-year period from 
notice of the October 1989 rating decision to perfect an 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).  No further correspondence was received 
from the appellant within the appeal period.  She did not 
perfect her appeal, and the October 1989 rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 524 
U.S. 940 (1998); see also Winters v. West, 12 Vet. App. 203 
(1999).  Third, if the reopened claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist under 38 U.S.C. § 5107(b) has been fulfilled.

The evidence received subsequent to October 1989 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since October 1989, the 
following evidence has been received:  (1) the appellant's 
contentions; (2) VA medical records showing treatment from 
October 1987 to February 1998; (3) testimony at hearings in 
July 1992 and June 1993; (4) service personnel records; (5) 
private medical records from Southeastern Health Services 
showing treatment from May 1983 to November 1986; (6) the 
June 1993 statement of the appellant's spouse; (7) the May 
1994 statement of the appellant's mother; and (8) a March 
1998 decision of the Social Security Administration.

The appellant's contentions and testimony assert that she 
underwent a breast biopsy in service.  They are not new.  The 
appellant's reported medical history of a breast biopsy in 
1977 was noted at the September 1989 VA gynecologic 
examination and at the VA hospitalization from June 1989 to 
August 1989.  Accordingly, the appellant's testimony and 
contentions are cumulative of evidence associated with the 
claims file at the time of the October 1989 decision and are 
not new evidence for purposes of reopening a claim.  To the 
extent that they indicate that the appellant had a prior 
medical history of a breast biopsy in service, the medical 
records from Southeastern Health Services, VA medical 
records, and the statements by the appellant's spouse and 
mother are likewise cumulative of evidence associated with 
the claims file at the time of the October 1989 decision.

The report of a VA hospitalization from June 1989 to August 
1989 is also not new.  This record is a copy of a record 
associated with the claims file at the time of the October 
1989 rating decision.  This evidence is therefore duplicative 
and not new for purposes of reopening a claim.

The rest of the evidence received since October 1989, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must bear directly 
and substantially on the merits of each essential element 
that was a basis for the prior denial.  Because the appellant 
is seeking to establish service connection for a breast 
condition, material evidence would be competent evidence 
tending to show that the appellant had a current breast 
condition that was incurred in or aggravated by service.

None of the new evidence is material.  To the extent that VA 
medical records show that the appellant had normal breast 
examinations in the post service period, they are not 
material because they do not show that the appellant has a 
current breast condition.  Similarly, to the extent that 
testimony by the appellant; medical records from VA 
facilities and Southeastern Health Services; and statements 
by the appellant, her spouse, and her mother discuss 
treatment for conditions unrelated to the appellant's 
breasts, they are not material to whether a current breast 
disability was incurred in or aggravated by service.  
Further, the appellant's service personnel records contain no 
reference to a breast condition in service.  Therefore, those 
records are also not material evidence.

Accordingly, the Board finds that the evidence received 
subsequent to October 1989 is not new and material and does 
not serve to reopen the appellant's claim for service 
connection for a breast condition.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a final claim, VA has a duty to inform her of 
the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence, see 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen this claim.  

Although the appellant was granted entitlement to Social 
Security disability benefits in March 1998, the basis for 
that grant did not include a breast condition.  Further, the 
appellant has testified in June 1993 that the she has not had 
problems with her breasts since service.  Accordingly, the 
Board concludes that VA has fulfilled its obligations with 
regard to this claim under 38 U.S.C.A. § 5103(a) (West 1991).  
See Marciniak v. Brown, 10 Vet. App. 198, 202 (1997).  An 
attempt to obtain additional records is not warranted.  See 
Elkins v. Brown, 9 Vet. App. 391, 398 (1995) (citing 38 
C.F.R. § 3.304(c) (development of evidence will be 
accomplished when deemed necessary)).


ORDER

Entitlement to service connection for a condition of the feet 
is denied.

Entitlement to service connection for a sinus condition is 
denied.

As new and material evidence has not been received to reopen 
the appellant's claim for service connection for a breast 
condition, the claim is not reopened, and the appeal is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


